DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement dated August 27th, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhattacharyya et al. [US9,720,921] hereinafter Bhat.

Regarding claims 1, 9, and 17, Bhat teaches one or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors [Bhat column 19, lines 20-27 “…The term “computer readable medium” or “computer usable medium” as used herein refers to any medium that participates in providing instructions to processor 1407 for execution. Such a medium may take many forms, including but not limited to, non-volatile media and volatile media…”] to perform steps of: 
receiving a request for metadata associated with a vblock [Bhat column 15, lines 4-7 “…Whenever an I/O operation is requested to be performed on a vDisk, the vDisk Block Reference map may be consulted to quickly identify which snapshots in the vDiskBlock Map contain the needed metadata…”]; 
accessing a merged metadata record associated with the vblock [Bhat column 16, lines 9-11 “…Where the mapping structure is a vDisk Block Reference map, the vDisk Block Reference map is traversed to locate the necessary metadata as shown at 813…”], wherein the merged metadata [Bhat column 16, lines 45-54 “…merging and collapsing of vDisk snapshots maybe be implemented using the mapping structures…”] record comprises: 
metadata corresponding to metadata in metadata records for all but a last snapshot or a live vblock having a metadata record [Bhat column 9, lines 20-24 “…involves performing an operation which copies over metadata from parent snapshots to child snapshots or from parent snapshots to the live vDisk, such that all metadata for blocks of a vDisk may be available for a given snapshot or for the live vDisk…”], and a first identifier of the last snapshot or the live vblock having a metadata record [Bhat column 16, lines 16-18 “…The value will include an ID of the nearest ancestor snapshot (e.g., parent snapshot) that includes the needed metadata for that block…”]; 
and returning the requested metadata based on the metadata in the merged metadata record and metadata in the metadata record identified by the first identifier [Bhat column 17, lines 1-5 “…Collapsing entries in the vDisk Block Map involves transferring metadata for blocks in the entry to be deleted to a nearest child entry that will remain after the merge is complete…” and column 16, lines 40-44 “…When the vDisk Block Reference map is utilized the need to traverse several levels to identify where metadata can be found is also eliminated, as entries in the vDisk Block Reference map include values that identify the nearest ancestor snapshot where metadata for a block can be found…”].
  
Regarding claims 2, 10, 18, as per claim 1, Bhat teaches the merged metadata record is keyed by one or more of an identifier of the vblock or an identifier of a vdisk chain corresponding to the vblock [Bhat column 16, lines 16-18 “…The value will include an ID of the nearest ancestor snapshot (e.g., parent snapshot) that includes the needed metadata for that block…” and column 17, lines 24-27 “…Although FIG. 10A illustrates the margining of consecutive vDisk snapshots in a chain, it is important to note that the vDisk snapshots to be merged may be non-consecutive vDisk snapshots in a chain…”].

Regarding claims 3, 11, and 19, as per claim 1, Bhat teaches a metadata record for the last snapshot or the live vblock is keyed by one or more of an identifier of the last snapshot, an identifier of the vblock, or an identifier of a vdisk chain corresponding to the vblock [Bhat column 16, lines 16-18 “…The value will include an ID of the nearest ancestor snapshot (e.g., parent snapshot) that includes the needed metadata for that block…” and column 17, lines 24-27 “…Although FIG. 10A illustrates the margining of consecutive vDisk snapshots in a chain, it is important to note that the vDisk snapshots to be merged may be non-consecutive vDisk snapshots in a chain…”].
  
Regarding claims 4, 12, and 20, as per claim 1, Bhat teaches the steps further comprise: when the merged metadata record is not found, requesting metadata records for one or more snapshots of the vblock [Bhat column 2, lines 1-4 “…The absence of metadata for a vDisk block of a given snapshot implies that a corresponding parent snapshot must be traversed in order to obtain that metadata for the vDisk block…”].

Regarding claims 5, 13, and 21, as per claim 1, Bhat teaches the steps further comprise: when the merged metadata record is not found, retrieving a merged metadata record corresponding to a parent chain snapshots [Bhat column 2, lines 1-4 “…The absence of metadata for a vDisk block of a given snapshot implies that a corresponding parent snapshot must be traversed in order to obtain that metadata for the vDisk block…”].
  
Regarding claims 6, 14, and 22, as per claim 1, Bhat teaches the merged metadata record further comprises a second identifier of a next to most recent snapshot having a metadata record whose metadata is included in the metadata of the merged metadata record [Bhat figure 10C, feature vDisk Snapshot ID and column 18, lines 5-8 “…Where the mapping structure is a vDisk Block Reference map, collapsing entries involves transferring values (e.g., IDs) for blocks in the entry to be deleted to a nearest child entry that will remain after the merge is complete…”].
  
Regarding claims 7, 15, and 23, as per claim 1, Bhat teaches returning the requested metadata based on the metadata in the merged metadata record and metadata in the metadata record identified by the first identifier comprises retrieving the requested metadata from the merged metadata record [Bhat column 17, lines 41-51 “…the metadata in the vDisk Block Map entries for snapshots vDisk n-3 and vDisk n-2 are transferred to their nearest child entry (i.e., vDisk n-4) that remains after the merge. Thus, after the merge, the vDisk Block Map entry for snapshot vDisk n-4 includes metadata for blocks 0, 1 and n. Additionally, after the vDisk snapshots to be merged have been identified, entries in the vDisk Block Mapping Structure (e.g., vDisk Block Bitmap or vDisk Block Reference Map) corresponding to those identified vDisk snapshots are collapsed…”].
  
Regarding claims 8, 16, and 24, as per claim 1, Bhat teaches returning the requested metadata based on the metadata in the merged metadata record and metadata in the metadata record identified by the first identifier comprises retrieving the requested metadata from the metadata record identified by the first identifier [Bhat column 17, lines 41-51 “…the metadata in the vDisk Block Map entries for snapshots vDisk n-3 and vDisk n-2 are transferred to their nearest child entry (i.e., vDisk n-4) that remains after the merge. Thus, after the merge, the vDisk Block Map entry for snapshot vDisk n-4 includes metadata for blocks 0, 1 and n. Additionally, after the vDisk snapshots to be merged have been identified, entries in the vDisk Block Mapping Structure (e.g., vDisk Block Bitmap or vDisk Block Reference Map) corresponding to those identified vDisk snapshots are collapsed…”(The examiner has determined the ID to be the first identifier.)].
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gupta		[US2019/0340374]	Gupta teaches distributed metadata.
Mitra et al.	[US2021/0232683]	Mitra teaches metadata storage for snapshots.
Diaz et al. 	[US2022/0067111]	Diaz teaches zoned metadata.
Corrie et al.	[US2021/0232345]	Corrie teaches data image chain ID metadata.
Pandey et al.	[US2019/0163763]	Pandey teaches cloud snapshot metadata manager.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139